Citation Nr: 0012815	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-03 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals residuals 
of an injury to the low back, to include L4-5 disc 
herniation, on a secondary basis.  

2.  Entitlement to an increased rating for service-connected 
degenerative disc and joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a temporary total rating due to treatment 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1969 to March 1972 and from June 1972 to December 1989.  

The current appeal arises before the Board of Veterans' 
Appeals (Board) from a July 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Atlanta, Georgia.  

In the July 1997 decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 
20 percent for service-connected degenerative disc and joint 
disease of the lumbar spine as well as the claim of 
entitlement to a temporary total rating due to treatment 
requiring convalescence, pursuant to 38 C.F.R. § 4.30.  

Previously, by a December 1991 rating action, the RO granted 
service connection for degenerative joint disease with 
chronic low back pain.  Review of this rating action 
indicates that the RO considered this service-connected low 
back disability to involve impairment of the veteran's L5-S1 
disc space.  Specifically, the RO explained in the December 
1991 decision that the medical evidence of record at that 
time reflected the presence of spondylolysis with small 
osteophytes, secondary spondylolisthesis of L5, and 
degenerative disc disease changes at L5-S1.  

A hearing was held before a member of the Board sitting at 
Washington, D. C. in March 2000.

A review of the July 1997 rating action and the statement of 
the case shows that the RO's denial of temporary total rating 
due to treatment requiring convalescence, pursuant to 
38 C.F.R. § 4.30 was based on the fact that the L4-5 lumbar 
disc herniation resulted from an on the job January 1997 
injury which was not causally related to the service 
connected low back disorder.  

The veteran has raised the issue of entitlement to service 
connection for postoperative residuals, herniated disc, L4-5 
on a secondary basis.  See March 2000 hearing transcript 
at 3-4.  In this regard, the Board finds that this issue is 
considered part of the veteran's claim for benefits under 
38 C.F.R. §  benefits.  Although not specifically certified 
as in issue, it was discussed in the statement of the case.  
Accordingly, the Board concludes that it has jurisdiction 
over the issue of entitlement to service connection for 
postoperative residuals, herniated disc, L4-5 on a secondary 
and that the issues are correctly stated as listed on the 
title page of this decision.  

In a statement dated in July 1998, the veteran raised the 
issues of entitlement to service connection for depression 
and cervical degenerative disc disease on a secondary basis.  
These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.  

The issues of entitlement to a disability rating greater than 
20 percent for service-connected degenerative disc and joint 
disease of the lumbar spine and entitlement to a temporary 
total rating due to treatment requiring convalescence, 
pursuant to 38 C.F.R. § 4.30, will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc and 
joint disease of the lumbar spine, rated at 20 percent.

2.  The residuals of an injury to the low back, to include 
L4-5 disc herniation are causally related to the 
service-connected degenerative disc and joint disease of the 
lumbar spine.  


CONCLUSION OF LAW

The residuals of an injury to the low back, to include L4-5 
disc herniation, are proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §  5107 
(West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's service 
connection claim is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed to the extent possible.  There is no indication of 
any outstanding pertinent records that could be obtained.  
The record is complete.  As sufficient data exist to address 
the merits of the veteran's service connection claim, the 
Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of 
his claim.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that a claimant is entitled 
to service connection on a secondary basis when it is shown 
that the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

By a December 1991 rating action, the RO granted service 
connection for degenerative joint disease with chronic low 
back pain.  Review of this rating action indicates that the 
RO considered this service-connected low back disability to 
involve impairment of the veteran's L5-S1 disc space.  The RO 
explained in the December 1991 decision that the medical 
evidence of record reflected the presence of spondylolysis 
with small osteophytes, secondary spondylolisthesis of L5, 
and degenerative disc disease changes at L5-S1.  

During the March 2000 hearing, the veteran testified that 
problems with his left leg caused him to fall off a ladder 
while at work in January 1997 which resulted in the injury to 
his low back.  He stated that he drove a tanker truck and had 
been on the road for 9 straight hours before arriving at his 
destination.  He then got out of the cab and he put on the 
required chemical protection suit.  He did not feel he could 
walk well.  After waiting 40 minutes, he started to climb the 
ladder on his tanker to make sure it was secure.  While 
climbing he felt pain in his legs that shot up to his head 
causing him to fall about 10 feet on his back.  He stated 
that he had experience similar episodes in the past but not 
as severe.  He testified that he had someone else load unload 
his vehicle and he drove home, where he sought treatment.

The most recent examination conducted prior to the veteran's 
January 1997 injury is the VA spine evaluation which was 
completed in August 1995.  At this examination, the veteran 
complained of back pain.  Following a physical evaluation of 
the veteran's lumbar spine, which demonstrated mild lumbar 
spasm, some limitation of motion, and pain with flexion, the 
examiner diagnosed spondylolisthesis at L5, S1.  

The veteran received treatment at a VA outpatient clinic in 
1995 and 1996 on several occasions for chronic low back pain.  
Medication was prescribed.  In July 1995 he described the low 
back pain as radiating down his left leg.  A computed 
tomography scan completed on the veteran's lumbar spine in 
April 1996 showed a diffuse annular bulge at L4-5 as well as 
minimal posterior central bulging of disc at the L5-S1 level.  

Following low back injury he was seen at a private facility 
in the January 1997 for low back pain radiating down his left 
leg. He stated that a ladder he was on was coated with ice.  
He slipped and fell on his rear end.  In February 1997, the 
veteran underwent magnetic resonance imaging (MRI) at a 
private facility which showed advanced degenerative disc 
disease at L4-5 with evidence of a focal acute disc extrusion 
on the left as well as advanced degenerative disc disease at 
L5-S1 due to spondylolisthesis.  The veteran gave a history 
of low back pain for years.  The pain had been constant and 
radiating down his left leg since January 1997.

The veteran continued to receive private medical treatment.  
A lumbar myelogram completed in April 1997 demonstrated the 
presence of anterior spondylolisthesis of L5 on S1 with mass 
effect on the nerve root sleeves bilaterally (left greater 
than right) as well as slightly poor filling of the left 
nerve root sleeve at L4-5.  A computed tomography scan 
completed on the veteran's lumbar spine showed small central 
to left-sided disc protrusion at L4-5 with poor filling of 
the left nerve root sleeve; spondylolysis of L5 with anterior 
spondylolisthesis of L5 on S1; advanced disc space narrowing 
at L5-S1; and bilateral foraminal stenosis at L5-S1 (left 
worse than right).  

In May 1997, the veteran was hospitalized at a private 
facility."  During that hospitalization, he underwent an L5 
laminectomy, an L4-5 lumbar discectomy, and an L4-5 and an 
L5-S1 posterolateral fusion with pedicle instrumentation and 
autogenous iliac crest bone grafting and an EBI bone graft 
stimulator.  His discharge diagnoses included L5-S1 lumbar 
spondylolisthesis with associated lumbar radiculopathy, L4-5 
lumbar disc herniation with associated lumbar radiculopathy, 
and lumbar spinal instability. 

To summarize, veteran's testimony describing symptoms 
associated with his low back disability and the description 
of the circumstances surrounding the injury are competent 
evidence. 

In this regard the VA medical records dated in 1995 and 1996 
confirm the presence of chronic low back pain and at least on 
one occasion with radiation into the left leg.  Additionally 
the records show that the service connected degenerative disc 
disease of the lumbar spine involved the L4-L5 disc space 
prior to the January 1997 injury. 

The record shows that the veteran described the fall as 
occurring when he slipped on the ice on the ladder.  However, 
this does not preclude the premise that the service connected 
low back disorder was involved in the slip.  The veteran's 
testimony describing his symptoms prior to and at the time of 
the injury is consistent with the medical evidence.  The 
Board further finds his testimony credible.

As such, the Board finds that the evidence in the current 
appeal is in equipoise as to the cause of the fall.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  

As such, the Board concludes that the January 1997 fall was 
caused at least in part by the service connected low back 
disorder.  Accordingly it is the Board's judgment that the 
residuals of an injury to the low back, to include L4-5 disc 
herniation, and any other pathology resulting from the 
January 1997 injury are causally related to the service 
connected degenerative disc and joint disease of the lumbar 
spine.  Finally, the Board notes that the statement of the 
case and the supplemental statement of the case do not 
include the law and regulations regarding service connection 
on a secondary basis.  However, in view of this grant any 
such deficiency is deemed not to be prejudicial to the 
veteran.  


ORDER

Service connection for residuals of an injury to the low 
back, to include L4-5 disc herniation is granted.  


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

During the March 2000 hearing the representative indicated 
there were pertinent treatment records which had not been 
obtained by the VA.  Also, in view of the Board's grant of 
service connection for residuals of an injury to the L4-5 
disc space, additional development is required. 

For these reasons, the veteran's case is REMANDED to the RO 
for the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private and postservice military records 
pertaining to low back treatment received 
after the May 1997 lumbar spine surgery 
which are not on file.  

2.  The veteran should be afforded VA 
examinations by an orthopedist and 
neurologist to determine the nature and 
severity of the service-connected low 
back disabilities.  The claims folder 
should be made available to the examiners 
for review in conjunction with the 
examinations the receipt of which should 
be acknowledged in the examination 
reports.  

The examination by the orthopedist should 
include all necessary tests and studies, 
to include X-rays, and range of motion 
testing.  The examiner is requested to 
state the normal range of motion of 
involved.  The examiner is requested to 
obtain a detailed occupational history 
subsequent to the May 1997 low back 
surgery.  Additionally, the orthopedist 
should be requested to determine whether 
the veteran's low back disabilities 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

The neurologist should discuss the 
presence, or absence of pathology 
associated with the service-connected 
disc disease.  All symptoms due to disc 
disease should be described in detail.  
In this regard, the examiner should 
express an opinion as to whether the 
severity of any intervertebral disc 
syndrome shown on examination is best 
described as moderate, severe, or 
pronounced.  In considering this 
question, the examiner should discuss the 
presence or absence of demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased discs and whether 
the veteran experiences intermittent 
relief or only little intermittent relief 
from pertinent symptomatology.  In 
addition to electromyogram and nerve 
conduction studies, any other testing 
deemed necessary should be performed.  

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
be returned to the Board for further appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); and Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



